United States Court of Appeals
                        For the First Circuit


No. 21-1823

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                        JASIEL F. CORREIA, II,

                        Defendant, Appellant.


                            ERRATA SHEET

         The opinion of this Court issued on November 28, 2022 is

corrected as follows:

         On page 52, line 21, replace "basics" with "basis".